Citation Nr: 0836038	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a sleep disorder, 
including night terrors.  

3.  Entitlement to service connection for a sleep disorder, 
including night terrors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of service connection for a sleep disorder, 
including night terrors is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  The veteran's PTSD diagnosis has been attributed to a 
verified in-service stressor.

3.  In a July 1988 rating decision, the RO denied service 
connection for a sleep disorder including night terrors.  A 
notice of disagreement was not received within the subsequent 
one-year period.

4.  Evidence submitted since the RO's July 1988 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f) (2007).

2.  The RO's July 1988 rating decision in which the RO denied 
service connection for a sleep disorder including night 
terrors is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008).

3.  New and material evidence has been received since the 
RO's July 1988 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the issue of service connection for PTSD, that 
claim is being granted.  

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for a sleep disorder including night terrors, the veteran's 
claim is being granted to the extent that it is reopened.  

As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial as to either issue.



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include several purported experiences.  The veteran asserts 
that when a cease fire was being agreed upon regarding the 
Tet Offensive in 1968, the South Vietnamese came under 
attack.  Rounds of ammunition came into his unit and he saw 
others being injured and killed.  Some of the stray rounds 
landed near the veteran.  There were mortar rounds incoming 
and an ammunition dump was blown up.  Thereafter, he 
indicated that he performed perimeter guard duty.  His unit 
also assisted a heavy artillery unit.  The veteran reported 
that his unit continued to regularly receive incoming mortar 
rounds.  

VA medical evidence dated after the veteran was discharged 
from service contains conflicting information regarding 
whether or not the veteran has PTSD.  A March 2005 VA PTSD 
screening was positive for PTSD.  Thereafter, the veteran 
underwent a psychiatric evaluation in September 2005.  The 
examiner reviewed the veteran's history.  The examiner 
performed a mental status examination and also set forth the 
criteria for PTSD.  The examiner concluded that the veteran 
met all of the criteria.  In September 2006, the veteran was 
afforded a VA examination.  The examiner also reviewed the 
veteran's history, performed a mental status examination, and 
set forth the PTSD criteria.  This examiner concluded that 
the veteran did not have PTSD as he did not meet criterion C 
(Avoidance Symptoms) or criterion F (Increased Arousal).  

In reviewing these two evaluations, the Board notes that the 
first was performed by a social worker while the subsequent 
examination was performed by an examiner with a PhD.  The 
Board notes that VA cannot reject the opinion of a social 
worker merely because of his/her training.  See Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments]. 

The Court has held that health care professionals are 
competent to offer opinions as to the etiology of a 
disability.  See Goss; Williams v. Brown, 4 Vet. App. 270, 
273 (1993).

In this case, the Board finds that both examinations are 
competent evidence and equally probative.  As this portion of 
the evidence is in equipoise, the benefit-of- the-doubt rule 
is applied.  As such, there is satisfactory evidence of a 
diagnosis of PTSD based on the earlier examination which 
concluded that all of the criteria for PTSD were met.  The 
diagnosis of PTSD was made based on the veteran's report of 
traumas experienced in the Tet Offensive.

Thus, this competent evidence satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, combat service has not been verified and he did 
not receive any combat awards or decorations, according to 
his DD Form 214.  Since combat has not been confirmed, his 
stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In support of his claim, the veteran has submitted evidence 
including a March 1968 letter from a superior officer which 
indicated that the veteran's performance during the Tet 
Offensive was a real tribute to him as an American solider.  
It noted that from the onslaught of the initial attack and 
until now, his record had been unblemished.  For three 
consecutive days, with little or no rest, he responded 
admirably to the situation and orders of his officers.  In 
particular, it was noted that the veteran willingly 
participated while his unit made several efforts to restore 
normal operations while they were still under small-arms 
fire.  The veteran's response as part of a defensive 
reactionary force was commendable.  Also submitted was an 
April 1968 letter of a superior officer which again expressed 
gratitude to the veteran for his outstanding performance 
during the recent Viet Cong and North Vietnamese Army Tet 
Offensive.  A March 1969 letter of a superior officer again 
indicated that the veteran had participated and contributed 
toward the defeat of the enemy during the Tet Offensive.  

Thus, there is corroborating evidence that the veteran's unit 
was subjected to repeated enemy fire and that he personally 
participated in the Tet Offensive.  The Board notes that 
corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire, and witnessing enemy 
fire are corroborated by credible supporting evidence.

As previously noted, there is a sufficient diagnosis of PTSD 
in the record.  Since the Board has found that the stressful 
events occurred, the diagnosis of PTSD was based on a 
verified stressor.

Accordingly, service connection for PTSD is granted.


New and Material Evidence

In a July 1988 rating decision, the RO denied service 
connection for a sleep disorder including night terror.  The 
reason for the denial was that although there was a current 
diagnosis of night terrors, there were no night terrors 
during service and, apparently, the current diagnosis was 
unrelated to service.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's July 1988 rating decision is final.  38 U.S.C.A. § 
7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence which has been added to the record continues to 
show that the veteran has a sleep disorder and that he has 
night terrors.  Letters were received from three of the 
veteran's relatives regarding his sleep disorder which was 
not present prior to service, but was present after he 
returned.  The September 2006 VA examination report indicated 
that the veteran had a sleep terror disorder.  The examiner 
referenced statements from the veteran's wife that the night 
terrors commenced when the veteran returned from Vietnam.  
This examiner felt that the veteran had a sleep terror 
disorder.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
Specifically, the September 2006 examination report indicated 
that the veteran had a sleep terror disorder and appeared to 
accept that it was service-related.  The examiner indicated 
that the night terror commenced after Vietnam and did not 
provide any opinion regarding other etiology.  In considering 
whether to reopen a claim, VA must assume the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and material evidence has been received since the RO's 
July 1988 rating decision; thus, the claim is  reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for PTSD is granted.

The application to reopen the claim of service connection for 
a sleep disorder, including night terrors, is granted.


REMAND

The claim of service connection for a sleep disorder has been 
reopened.  As noted, the September 2006 VA examiner indicated 
that the veteran has a night terror disorder.  He indicated 
that the night terrors commenced after the veteran's return 
from Vietnam, as reported by his wife.  The Board has assumed 
the credibility of this statement.  However, the VA examiner 
also concluded that the veteran does not have PTSD.  The 
Board has accepted another diagnosis of PTSD in the record, 
as set forth above.  Therefore, clearly there is a conflict 
with this examination.  As such, the veteran should be 
afforded a new VA examination to determine if the diagnosis 
of a sleep disorder to include night terrors, is 
etiologically related to service or to service-connected 
PTSD, as the veteran has also asserted.  

The veteran should also be provided a VCAA letter as to 
service connection for a sleep disorder, including night 
terrors, on the merits.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for a sleep 
disorder, including night terrors, on the 
merits.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current sleep disorder, 
including a night terror disorder.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  The 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current sleep disorder, including a 
night terror disorder, is etiologically 
related to service or to service-
connected PTSD.

A rationale for any opinion expressed 
should be provided.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


